Case 4:95-cr-00142 Document 6451 Filed on 02/21/20 in TXSD Page 1 of 1
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                February 21, 2020
                                                                David J. Bradley, Clerk
